COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      In re Camp La Junta 1928, LP, Blake Smith, Camp La Junta, Inc., CLJ
                          Management Systems, L.L.C.

Appellate case number:    01-15-00551-CV

Trial court case number: 2012-31192

Trial court:              333rd District Court of Harris County

Date motion filed:        08/07/15

Party filing motion:      Relators

       It is ordered that the motion en banc reconsideration is   DENIED    GRANTED.


Judge’s signature: /s/ Sherry Radack__________________________________________
                         Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: August 27, 2015